Citation Nr: 1433437	
Decision Date: 07/28/14    Archive Date: 08/04/14

DOCKET NO.  06-38 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES


1.  Entitlement to service connection for any abdominal disability. 

2.  Entitlement to service connection for any pancreatic disability. 

3.  Entitlement to service connection for impotence.

4.  Entitlement to service connection for any left side body disorder.

5.  Entitlement to service connection for any right eye disorder.

6.  Whether new and material evidence has been submitted to reopen a claim for service connection for any left eye disorder.  

7.  Entitlement to service connection for any left eye disorder.

8.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of food and beer poisoning, (claimed as residuals of drugging).

9.  Whether new and material evidence has been submitted to reopen a claim for service connection for any sleep disorder. 

10.  Whether new and material evidence has been submitted to reopen a claim for service connection for any digestive disorder. 

11.  Whether new and material evidence has been submitted to reopen a claim for service connection for any genitourinary disorder (claimed as nocturnal emissions, irregular descent of left testes, and inverts and distortion of the base of penis and scrotum). 

12.  Whether new and material evidence has been submitted to reopen a claim for service connection for a blood disorder. 

13.  Whether new and material evidence has been submitted to reopen a claim for service connection for nosebleeds (also claimed as secondary to food poisoning). 

14.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of plasma wounds.

15.  Whether new and material evidence has been submitted to reopen a claim for service connection for a follicular disorder. 

16.  Whether new and material evidence has been submitted to reopen a claim for service connection any neurological disorder (claimed as left brain disease). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran had active service from October 1969 to October 1971. 

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2012 rating decision of the Regional Office (RO) of the Department of Veterans Affairs (VA) in Philadelphia, Pennsylvania.

In July 2010 the Veteran asserted that he was entitled to service connection for disability in both eyes.  The RO characterized this claim as whether new and material evidence has been submitted to reopen a claim for service connection for any eye condition.  However, the Veteran was previously denied service connection only for a left eye disability.  Consequently, the Board has separated the left and right eye issues to reflect that the left eye claim is a claim to reopen and the right eye claim is a new claim.  

The issue of entitlement to service connection for any right eye disorder and the issue of entitlement to service connection for any left eye disorder are addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran does not have any current abdominal disability, pancreatic disability, impotence disability, or left-sided body disorder that is related to service.  

2.  A June 2003 rating decision denied service connection for a left eye disorder and the Veteran perfected an appeal, however, he withdrew the appeal in a July 2007 statement. 

3.  The evidence associated with the claims file since the June 2003 rating decision includes evidence of current chronic left eye disability which was not shown prior to June 2003.  This new evidence is material to the Veteran's claim. 

4.  An unappealed November 2003 Board decision denied service connection for a blood disorder. 

5.  The evidence submitted since the November 2003 Board decision, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claim for service connection for a blood disorder. 

6.  An unappealed March 2008 Board decision denied service connection for residuals of food and beer poisoning, (claimed as residuals of drugging); service connection for any sleep disorder; service connection for any digestive disorder; service connection for any genitourinary disorder; service connection for nosebleeds; service connection for residuals of plasma wounds; service connection for a follicular disorder; and service connection for any neurological disorder (claimed as left brain disease). 

7.  The evidence submitted since the March 2008 Board decision, by itself, or when considered with the previous evidence of record, does not relate to an unestablished fact necessary to substantiate the claims for service connection for residuals of food and beer poisoning (claimed as residuals of drugging); service connection for any sleep disorder; service connection for any digestive disorder; service connection for any genitourinary disorder; service connection for nosebleeds; service connection for residuals of plasma wounds; service connection for a follicular disorder; and service connection any neurological disorder (claimed as left brain disease).


CONCLUSIONS OF LAW

1.  The criteria for service connection for any abdominal disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

2.  The criteria for service connection for any pancreatic disability have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  The criteria for service connection for impotence have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

4.  The criteria for service connection for a left-sided body condition have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).

5.  The June 2003 rating decision is final.  New and material evidence sufficient to reopen a claim for service connection for any left eye disorder has been submitted.  38 U.S.C.A. §§ 5108, 7105 (West 2002 and Supp. 2013); 38 C.F.R. § 3.156(a) (2013). 

6.  The November 2003 Board decision is final.  New and material evidence sufficient to reopen a claim for service connection for a blood disorder has not been submitted.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

7.  The March 2008 Board decision is final.  New and material evidence sufficient to reopen a claim for service connection for residuals of food and beer poisoning, (claimed as residuals of drugging) has not been submitted.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2013). 

8.  The March 2008 Board decision is final.  New and material evidence sufficient to reopen a claim for service connection for any sleep disorder has not been submitted.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2013).

9.  The March 2008 Board decision is final.  New and material evidence sufficient to reopen a claim for service connection for any digestive disorder has not been submitted.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2013).

10.  The March 2008 Board decision is final.  New and material evidence sufficient to reopen a claim for any genitourinary disorder (claimed as nocturnal emissions, irregular descent of left testes, and inverts and distortion of the base of penis and scrotum) has not been submitted.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002 and Supp. 2013); 38 C.F.R. § 3.156(a) (2013).

11.  The March 2008 Board decision is final.  New and material evidence sufficient to reopen a claim for service connection for nosebleeds (also claimed as secondary to food poisoning) has not been submitted.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2013).

12.  The March 2008 Board decision is final.  New and material evidence sufficient to reopen a claim for service connection for residuals of plasma wounds has not been submitted.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2013).

13.  The March 2008 Board decision is final.  New and material evidence sufficient to reopen a claim for service connection for a follicular disorder has not been submitted.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2013).

14.  The March 2008 Board decision is final.  New and material evidence sufficient to reopen a claim for service connection for any neurological disorder (claimed as left brain disease) has not been submitted.  38 U.S.C.A. §§ 5108, 7104(b) (West 2002); 38 C.F.R. § 3.156(a) (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

As provided for by the Veterans Claims Assistance Act of 2000, the United States Department of Veterans Affairs has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

By a November 2011 letter VA notified the appellant of the substance of the VCAA, including the types of evidence necessary to establish entitlement to service connection.  He was also informed concerning how disability ratings and effective dates are assigned.  With regard to the claims to reopen, this letter informed the appellant of the basis of the previous denials of service connection for his claimed disabilities, as well as the evidence necessary to substantiate the element found to be unsubstantiated in the previous denials; generalized notice as to the disability ratings and the effective dates of an award; and the division of responsibility between the appellant and VA for obtaining that evidence.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), this letter essentially satisfied the notification requirements of the VCAA by (1) informing the appellant about the information and evidence not of record that was necessary to substantiate his claims; (2) informing the appellant about the information and evidence VA would seek to provide; and (3) informing the appellant about the information and evidence he was expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  While the letter informed the Veteran that the final decision with respect to his sleep disorder, neurological disorder, nosebleeds, digestive disorder, genitourinary disorder, wounds, and follicular disorder was the June 2003 rating decision rather than the March 2008 Board decision, such is not prejudicial as the letter correctly informed the Veteran of the bases of the prior denial and of the information and evidence that would substantiate the element(s) found to be unsubstantiated in the prior denial.  Similarly, the RO informed the Veteran that residuals of drugging was previously denied in a September 2005 rating decision without reference to the March 2008 Board decision, and that residuals of food and beer poisoning was denied by the Board in November 2003 without reference to the March 2008 decision, such is not prejudicial as the letter correctly informed the Veteran of the bases of the prior denial and of the information and evidence that would substantiate the element(s) found to be unsubstantiated in the prior denials.    

The Board finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA medical records, Social Security Administration records and private medical records have been obtained.  Neither the Veteran nor his representative has identified any outstanding obtainable evidence, to include medical records, which could be obtained to substantiate the claim.  In January 2012, VA was informed by New York Presbyterian Hospital that the Veteran's treatment records at that facility were unavailable.  In March 2012 the Veteran wrote to VA stating that the records of his treatment at New York Presbyterian Hospital were unavailable.  Accordingly, there is no prejudice in proceeding without additional notice to the Veteran concerning the unavailability of the records.  

Although VA did not provide the Veteran with recent medical examinations, none was required in this case.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains: (1) competent lay or medical evidence of disability or recurrent or persistent symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, as is further discussed below, the Board has found that none of the Veteran's service connection claims decided herein have met this criteria and no examinations are necessary.

In sum, the Board is satisfied that the originating agency properly processed the Veteran's claims after providing the required notice and that any procedural errors in the development and consideration of the claims by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

II.  Governing Law and Regulation

Generally, a Board decision is final unless the Chairman of the Board orders reconsideration. See 38 U.S.C.A. §§ 7103(a), 7104(a); 38 C.F.R. § 20.1100(a).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  Significantly, however, the Federal Circuit has held that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, is service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b). Cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that section 3.303(b) applies only to those chronic conditions specifically listed in 3.309(a)). 

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

III.  Service Connection Claims

In July 2010 the Veteran claimed that he was entitled to service connection for an abdominal disability, a pancreatic disability, an impotence disability and a left-sided body disability due to service.  He asserts that these disabilities resulted from his drinking from a can of near-beer in July 1970.  He maintains that there was DMSO (dimethyl sulfoxide) in the drink and that the DMSO has caused all of his claimed disabilities.  The Veteran claimed that the ingestion of DMSO created a disruption to his abdominal muscle cells resulting in deposits of nutrient matter in the groin, left side of his body, and pancreas.  The Board notes that the Veteran has provided no evidence providing any verification that there was DMSO in any of the beverages he drank during service.

The STRs reveal that the Veteran had no abdominal complaints, no pancreatic complaints, no impotence complaints, and no left-sided body complaints during service.  The September 1971 discharge examination report is also silent to any complaints or findings relating to an abdominal disability, a pancreatic disability, an impotence disability or a left side of the body disability.  The post service medical records, including private medical records, VA treatment records and VA medical examination reports, do not provide any evidence that the Veteran has ever had an abdominal disorder, a pancreatic disability, an impotence disability or a left side of the body disability that is related to service in general or to DMSO ingestion in particular.  

The Board has considered the article from the internet about DMSO submitted by the Veteran in June 2010.  However, this article discusses health benefits of using DMSO to treat various diseases.  It provides no information regarding whether the Veteran developed an abdominal disability, a pancreatic disability, an impotence disability or a left side of the body disability due to his service.  Consequently this article is of no probative value with respect to the Veteran's claims.

The Board finds the Veteran's lay statements asserting that he has an abdominal disorder, a pancreatic disability, an impotence disability or a left side of the body disability that is due to service to be of no probative value.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, whether the Veteran has any current abdominal disorder, a pancreatic disability, an impotence disability, or a left side of the body disability due to service, including his alleged DMSO ingestion during service, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

As shown above, the preponderance of the evidence is against the Veteran's abdominal, pancreatic, impotence and left-sided body claims.  Accordingly, service connection for an abdominal disorder, a pancreatic disability, an impotence, disability, and a left side of the body disability, is denied.

IV.  New and Material Claims

a.  Left Eye Disorder

A June 2003 rating decision denied service connection for any left eye condition.  The rating decision noted that the Veteran's had uncorrected visual acuity on the left eye as 20/70 on examination for entry to service.  He had left eye uncorrected visual acuity of 20/30 on examination for discharge from service.  Also noted was that the STRs revealed no evidence of any trauma to the left eye.  It was noted that the findings of decreased visual acuity during service is considered a congenital or developmental defect unrelated to military service.  The rating determined that the Veteran had no current left eye disorder related to service.  The Veteran perfected an appeal with respect to the June 2003 rating decision, but withdrew the appeal by way of a July 2007 statement. 

Although not mentioned in the June 2003 rating decision, the evidence of record in June 2003 showed complaints of (bilateral) eye flickering/wavering in November and December 1982.  It also showed the Veteran to have (bilateral) red eye in November 1992.  However, there was no evidence of the Veteran having any current chronic left eye disability at the time of the June 2003 rating decision.  

The evidence received since the final June 2003 rating decision includes an April 2009 VA eye examination report indicating that the Veteran now has chronic left eye (as well as right eye), disability.  He was noted to have floaters and cataracts of both eyes.  The newly received medical evidence of current chronic left eye disorders is material to the Veteran's claim.  The Court of Appeals for Veterans Claims (Court) has held that the phrase "raises a reasonable possibility of establishing the claim" must be viewed as enabling rather than precluding reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Accordingly, the Board finds that new and material evidence has been submitted and the Veteran's claim for service connection for a left eye disorder is reopened. 

b.  Blood Disorder

A November 2003 Board decision denied the Veteran's claim for service connection for a blood disorder.  The evidence of record at that time, including the STRs and the post service VA and private medical records, did not indicate that the Veteran had ever had a blood disorder.  The Board denied the Veteran's claim on the basis that the evidence did not reveal the Veteran to have any current blood disorder. 

With regard to the Veteran's assertions that he now has a blood disorder due to service, these are cumulative of the assertions he made prior to the November 2003 Board decision and are not material to his claim.

A review of the evidence received since the November 2003 Board decision, which includes private medical records, VA medical records, and Social Security Administration records, indicates that the Veteran does not have any current blood disorder.  Accordingly, the newly submitted evidence is cumulative and is not material to the Veteran's claim for service connection for a blood disorder.  Thus, the Board must find that new and material evidence has not been submitted to reopen a claim for service connection for a blood disorder.  38 C.F.R. § 3.156(a).  

c.  Other Claims to Reopen

In June 2010 the Veteran requested that his claims for service connection for residuals of food and beer poisoning, (claimed as residuals of drugging); service connection for any sleep disorder; service connection for any digestive disorder; service connection for any genitourinary disorder; service connection for nosebleeds; service connection for residuals of plasma wounds; service connection for a follicular disorder; and service connection any neurological disorder (claimed as left brain disease), be reopened.

Reopening of these claims was denied by the Board in a March 2008 decision.  The Board determined that the Veteran's new statements regarding those disabilities were duplicative of statements he had made prior to the March 2008 decision.  The Board also determined that none of the newly submitted VA treatment records provided any material evidence relating any of the Veteran's claimed disorders to his military service, including the alleged food and beer poisoning he sustained in 1970 when he drank the near-beer/non-alcoholic beer containing "poison/drugs" which he reported was served in the Marine Corps.  

The evidence received since the March 2008 Board decision includes a medical article from the internet submitted by the Veteran in June 2010.  This article is about the use of DMSO for treating various medical disorders.  The article provides no information regarding use of DMSO causing any of the Veteran's claimed disabilities.  Consequently, this article is not material to the Veteran's claims.  

The evidence obtained since the March 2008 Board decision also includes VA treatment records and additional lay statements from the Veteran.  With regard to the newly received VA treatment records, none of these records indicate that any of the Veteran's claimed disabilities are related to service, including exposure to any chemical that may have been in any beverage he drank during service.  Consequently, the newly received VA treatment records are not material to the Veteran's claims.  With regard to the Veteran's newly submitted lay statements they are just a reiteration of the Veteran's unsubstantiated assertions, which are already matters of record.  Thus, the Board must find that new and material evidence has not been submitted to reopen his claims for service connection for residuals of food and beer poisoning, (claimed as residuals of drugging); service connection for any sleep disorder; service connection for any digestive disorder; service connection for any genitourinary disorder; service connection for nosebleeds; service connection for residuals of plasma wounds; service connection for a follicular disorder; and service connection any neurological disorder (claimed as left brain disease).  38 C.F.R. § 3.156(a).  The benefits sought on appeal are denied.

	(CONTINUED ON NEXT PAGE)




ORDER

Service connection for any abdominal disability is denied. 

Service connection for any pancreatic disability is denied. 

Service connection for impotence is denied.

Service connection for any left-sided body disorder is denied.

New and material evidence has been submitted to reopen a claim for service connection for any left eye disorder.  To this extent, the appeal is granted, subject to the directives in the following remand section of this decision.

New and material evidence has not been submitted to reopen a claim for service connection for residuals of food and beer poisoning, (claimed as residuals of drugging).  The petition to reopen is denied. 

New and material evidence has not been submitted to reopen a claim for service connection for any sleep disorder.  The petition to reopen is denied.

New and material evidence has not been submitted to reopen a claim for service connection for any digestive disorder.  The petition to reopen is denied.

New and material evidence has not been submitted to reopen a claim for service connection for any genitourinary disorder (claimed as nocturnal emissions, irregular descent of left testes, and inverts and distortion of the base of penis and scrotum).  The petition to reopen is denied.

New and material evidence has not been submitted to reopen a claim for service connection for a blood disorder.  The petition to reopen is denied.

New and material evidence has not been submitted to reopen a claim for service connection for nosebleeds (also claimed as secondary to food poisoning).  The petition to reopen is denied.

New and material evidence has not been submitted to reopen a claim for service connection for residuals of plasma wounds.  The petition to reopen is denied.

New and material evidence has not been submitted to reopen a claim for service connection for a follicular disorder.  The petition to reopen is denied.

New and material evidence has not been submitted to reopen a claim for service connection any neurological disorder (claimed as left brain disease).  The petition to reopen is denied.


REMAND

The April 2012 rating decision on appeal denied the Veteran's claim for service connection for disability of both eyes on the basis that new and material evidence had not been submitted to reopen the claim.  The Board notes that VA has not previously denied a claim for service connection for a right eye disorder.  Consequently, the RO must adjudicate the claim for service connection for a right eye disorder on the merits.  

The Board has reopened the Veteran's claim for service connection for a left eye disorder.  The AOJ must consider this claim on the merits.  

The Board notes that the April 2009 VA optometry report indicates that the Veteran was also evaluated in April 2008.  The report of the April 2008 VA evaluation is not of record and should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran VCAA notice regarding his claim for service connection for right and left eye disorders.  The Veteran should be afforded the appropriate opportunity to respond.

2.  Obtain a copy of an April 2008 VA eye evaluation and associate it with the claims file.  

3.  After the above action has been accomplished, the Veteran and his representative should be provided a supplemental statement of the case which adjudicates the Veteran's claims for service connection for right eye and left eye disorders on the merits.  The Veteran should be afforded the appropriate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
S. S. TOTH 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


